Whether or not the deposits made by the State Roads Commission in the Union Trust Company are moneys of the State, within the meaning of section 3 of article 6 of the Constitution, need not be and is not now determined, since the decisions of this court in the appeals (advanced) of Ghingher, Receiver, v. Pearson, ofBaltimore v. Pearson, and of Pearson v. Ghingher, BankCommissioner, being, respectively, Nos. 14, 15 and 16 of the October Term, 1933, 165 Md. 273, 168 A. 122. If these deposits are not such moneys of the State, the decisions in Nos. 14 and 15 deny them priority over other deposits within the meaning of section 71-G of the Emergency Banking Act (chapter 46 of the Acts of 1933). On the other hand, if such deposits are moneys of the State, the decision in No. 16 determines that no priority exists within the meaning of section 71-G. As the decree held that no priority existed, the ruling is right.
Decree affirmed. *Page 333